NO. 12-10-00199-CV

                       IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS
                                                 '

IN RE: PRABHAKAR R.
GUNIGANTI, M.D.,                                 '    ORIGINAL PROCEEDING
RELATOR
                                                 '
                              MEMORANDUM OPINION
                                  PER CURIAM
       On August 17, 2010, this Court issued an opinion and order directing the
respondent trial court to vacate its June 17, 2010, order denying the relator’s motion to
quash and requiring him to produce full and complete copies of his individual income tax
returns, including all schedules, forms, worksheets, or other attachments for each tax
return from 1999 to the present. On August 18, 2010, we received an order signed by the
respondent that complied with this Court’s opinion and order.
       All issues attendant to this original proceeding having been disposed of, this
proceeding has now been rendered moot; therefore, the writ need not issue. Accordingly,
this original proceeding is dismissed.
Opinion delivered August 25, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                         (PUBLISH)